Sawyer, J., concurring:
I am satisfied that the title was directly in issue and determined, and not merely collaterally litigated in McMillan v. Richards. Title was a fact in issue as distinguished from a fact in controversy within the principles of the case of Caperton v. Schmidt, 26 Cal. 494. The plaintiff alleges in his complaint that on a certain day “ he was possessed of” the lands in controversy, “ with the appurtenances, * * * which said premises the said plaintiff claims in fee simple absolute. And the said plaintiff, being so possessed thereof, and being so the owner thereof, as aforesaid, the said defendants afterwards ” entered into said premises and ejected plaintiff. This is, at *200least, as clearly an allegation of title as that contained in the statutory form of a petition in an action for the recovery of land in Georgia, which is : “ The petition of A. B. showeth that G. D. is in possession of a certain tract of land in said county (here describe the land) to which your petitioner claims title,” etc. This is the only allegation of title, yet the determination of title upon a petition of this kind was held conclusive in a subsequent action between the same parties to recover the same land. (Caperton v. Schmidt, 26 Cal. 507; Sims v. Smith, 19 Geo. 124.) In McMillan v. Richards, the defendants also not merely took issue on the allegations of the complaint, but affirmatively set up title in themselves. Thus, both parties claimed title, and title was the ultimate fact in issue, and actually and directly litigated and necessarily determined. The parties and the Court acted throughout upon the theory that isSue was directly taken upon title—that it was the real issue in the case. ' In the present action the plaintiff put in precisely the same evidence of title that the defendants relied on to establish their title in McMillan v. Richards, and no other. The parties in the ¡H'esent action are in privity with the parties to McMillan v. Richards, and no new title or change in the circumstances since the trial of that action is shown. The Court has found the title to be the same, and I think the plaintiff is clearly estopped from again litigating it. The matter of estoppel is sufficiently pleaded. I see no error in the record, and therefore concur in the judgment of affirmance.
Mr. Justice Shafteb did not participate in the trial or decision.